DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and comments submitted 1/31/2022.
Claims 1, 3, 8, 13, 15, 17, and 20 have been cancelled.
Claims 14, 16, 18, 19, 21, 22, 23, 24, 25, 26, and 27 have been withdrawn from consideration.
Claims 2 ,4, 5, 6, 7, 9, 10, 11, and 12 being examined on their merits. 
Claims 2, 4-7, 9 10-12, 14, 16, 18, 19,and 21-27 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 7, and 9 -12 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al.(US 8,540,922B2), in view of Zhamu et al. (US 2009/0169996A1) and further in view Hart et al. (US2012/0126449A1) . 
	As to claim 2, Sheehan discloses method for producing an electrode (system 100 is configured to automatically pattern a carbon nanotube film into functional conductive structures, such as ... electrodes [C3L66-C4L3]). 
	The method comprising; supplying a substrate [Abstract], wherein the substrate is electrically conductive ( ... substrate layer 206 is a silicon substrate [C4L 15], where silicon being a semiconductor is electrically conductive). 
	forming nanofilaments on a surface of the substrate. (FIG. 2C shows a substrate 112C, which represents the substrate 112B after the formation of a hard photocurable resist layer 214 on the patterned carbon nanotube film layer 204B [C4L29-32]).

    PNG
    media_image1.png
    435
    819
    media_image1.png
    Greyscale

(Sheehan Fig. 2C annotated for illustration)
. 
	Which on statistical average are uniformly arranged over the surface of the 
substrate; (The cavity features 210 are microchannels or microtrenches that form a grid

pattern in the carbon nanotube layer 504 [C6L37-39], figure 5 illustrates the uniformly arranged carbon nanotubes, where a statistical average would exist across the substrate allowing for a uniform process.)

    PNG
    media_image2.png
    787
    804
    media_image2.png
    Greyscale

(Sheehan Fig. 5)
	Sheehan discloses an electrode with a carbon nanotube layer but is silent on combining nanofilamnents from the layer of nanofilaments into bundles of nanofilaments, such that a clearance is present between adjacent ones of the bundles. 
	Hart is analogous art as it reasonably pertinent to the growth of carbon nanotubes on a substrate [0022]. Hart discloses: 
	Combining nanofilaments from the layer of nanofilaments into bundles of nanofilaments, (carbon nanotubes with twisted (or bundled) geometries [Abstract]) 
	Such that a clearance is present between adjacent ones of the bundles 
(nanostructure arrays (bundles) can be spaced from one another on the growth substrate by 20 microns or less [0038]).
	This permits formation of microstructures from combinations of nanostructure
arrays that are independently shaped into different relative orientations [0038]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheehan to incorporate the bundling of Hart to improve mechanical strength and flexibility [0057] and the spacing of Hart incorporate different nanostructure shapes [0038].
	Modified Sheehan discloses an electrode with a carbon nanotube layer but is silent on the applying an ion-absorbing coating to the bundles" 
	Zhamu, is analogous art as to having a method of producing an electrode 
[Abstract] utilizing an electrode with a carbon nanotube layer [0064] and further teaches, nanometer-scaled coating that is deposited on a surface of the filaments [Abstract], the filament is selected from carbon nanotube (CNT) [0063] and coating is selected from Silicon (Si) [0066, 0120]. 
	The coating of silicon capacity is theoretically significantly higher. [0120] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheehan to incorporate the Silicon coating of Zhamu to improve the electrode capacity.

	As to claim 4, Sheehan discloses the nanofilaments are carbon nanotubes 
(CNT) [Abstract].

	As to claim 5, Modified Sheehan discloses an electrode with a carbon nanotube 
layer and further discloses Hart discloses the growth of carbon nanotube layer [0022] further teaches nanostructures having a diameter or plural cross-sectional dimensions within the general range of 0.1 to 100 or more nanometers [0011] and microstructures, a plurality of nanostructures (bundles), are characterized by dimensions 0.1 µm to 100 µm [0012]. Where the nanostructure is comprised of CNTs [0022] 
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

	As to claim 6 and 7, Zhamu further discloses an electrode with a carbon nanotube layer and further teac!1es, nanometer-scaled coating (silicon) t11at is deposited on a surface of the filaments [Abstract], and coated on the exterior surface of multiple conductive filaments to form a hybrid, nano filament web [0066, 0070]. 
This resulting anode exhibits a reversible capacity much higher than that of graphite (372 mAh/g), a low irreversible capacity loss, low internal resistance, and fast charge-recharge rates [0070]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to incorporate the Silicon coating of Zhamu to improve the electrode cycle characteristics.

	As to claim 9, Sheehan discloses the first light source is a laser (laser 104 
[C3L30-32]).

	As to claim 10, Sheehan discloses the light from the first laser source comprises a laser beam that (i) is generated continuously or in a pulsed manner (pulsed ultraviolet (UV) laser [C3L30-32]) and expanded into a strip, and or (ii) moves over the layer at a constant speed. (the pattern that controller 102 causes the laser beam to trace out on the substrate 112 [C3L48-60]).

	As to claim 11, Sheehan discloses an electrode with a carbon nanotube layer but is silent on silicon nanoparticles are applied onto the bundles during the application of the ion-absorbing coating, and wherein said silicon nanoparticles are connected to one another and to the nanofilaments lying underneath the silicon nanoparticles by applying energy to the silicon nanoparticles. 
	Zhamu discloses an electrode with a carbon nanotube layer and further teaches, nanometer-scaled coating that is deposited on a surface of the filaments [Abstract], selected from Silicon [0120], and deposited using laser beam induced deposition [0124]. Where depositing a coating on a majority of the exterior surface of a nanoscaled filament substrate [0099] would include bundles, and filaments thereby connecting all after laser beam induced deposition. 
	This resulting anode exhibits a reversible capacity much higher than that of graphite (372 mAh/g), a low irreversible capacity loss, low internal resistance, and fast charge-recharge rates [0070]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheehan to incorporate the Silicon coating of Zhamu to improve the electrode cycle characteristics.

	As to claim 12, Sheehan discloses an electrode with a carbon nanotube layer but is silent on light from a second light source is used for connecting the silicon nanoparticles to one another and/or to the bundles of nanofilaments lying underneath the silicon nanoparticles, and wherein said light from the second light source. 
	Zhamu discloses an electrode with a carbon nanotube layer and further teaches, light tram a second light source (laser beam induced deposition [0124]) is used for connecting the silicon nanoparticles to one another and/or to the bundles of nanofilaments lying underneath the silicon nanoparticles, (deposit a thin coating, of Silicon [0120], over the carbon nanotubes utilizing laser beam induced deposition [ 0124] where a laser beam will ablate the material as described by Sheehan [C3L30-66]. 
	and wherein said light from the second light source moves over the surface of the substrate (In a similar manner as Sheehan moves the laser beam over larger substrates [C2L45-48] it would have been obvious for Zhamu to apply a similar beam movement to extend to larger substrates.

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
Applicant argues Sheehan does not teach nanofilaments exposed to a light source. The office respectfully disagrees as Sheehan discloses, 
[C3L30-47] In one embodiment, laser 104 is an 11 W diode pumped solid state pulsed ultraviolet (UV) laser operating at 60 kHz. Laser 104 generates UV laser light with a wavelength of less than 400 nm, and the wavelength is tied to energies that are equal to or higher than the bond energy of the material to be patterned. In one specific embodiment, laser 104 generates UV laser light with a wavelength of 355 nm and a pulse length of about 40 nanoseconds. The energy of the laser beam generated by laser 104 is controlled by controller 102 by changing the laser current. The interaction between the carbon nanotube layer in substrate 112 and the pulsed UV radiation results in the dissociation of certain chemical bonds in the carbon nanotube molecules, fragmenting it into smaller units. Above a specific threshold energy, carbon nanotube fragments are ablated from the surface of substrate 112. The amount of material that is ablated increases with increasing laser power.
	Where the wavelength of the Ultraviolet (UV) laser light provides for fragmenting the carbon nanotubes breaking them into smaller units, thereby growing more surface area.
	Applicant further argues Sheehan teaches removal of nanofilaments by light. The office agrees where Sheehan teaches the ablation of channels or cavities 210 Fig. 5 [C4L20-28], above a certain wavelength as referenced above, however below a certain wavelength additional nanotube fragments (smaller units) are created, as illustrated in the carbon nanotube layer 504 of Fig. 5.
	Applicant argues Hart fails to teach nanotubes combined by being exposed to light.
	The office respectfully disagrees Hart discloses the technique of “deep UV” used as an commercial process, “Growth of the commercial MEMS industry has fostered many manufacturing innovations towards extreme miniaturization, including immersion, deep UV, and nanoimprint lithography, and including versatile patterning techniques such as SU-8 processing, deep reactive ion etching of silicon, and soft lithography using PDMS “ [0002].
	Hart further discloses, “after shaping the nanostructure arrays are spin-coated with SU8-2002 (3000 rpm, 60 s). SU-8 is pooled on the substrate prior to spinning. Then the SU-8 is cured by UV exposure using a Dymax 2000 EC Flood Lamp (75 mW/cm.sup.2, 20 s).” The nanostructure after being shaped (combined) is cured or locked in place by the Ultraviolet (UV) light.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728